Citation Nr: 1549471	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service-connection for a lumbar spine disability, claimed as secondary to the service-connected left ankle disability.

2. Entitlement to service-connection for a cervical spine disability, claimed as secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 2000 to July 2006.

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A hearing before the undersigned Veterans Law Judge was held at the RO in December 2013.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March and August 2014 and May 2015 remands, the Board directed the originating agency to obtain probative medical opinions as to whether the cervical and lumbar spine disabilities are secondary to the service connected left ankle disability.  In the May 2015 remand, the Board explained why the opinion of record was not adequate.  

Although another opinion was obtained in September 2015, the opinion is virtually identical to the September 2014 opinion that the Board previously deemed inadequate.  As such, remand is necessary in order to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the September 2015 VA medical opinion.  The examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical or thoracolumbar spine disability was caused or aggravated by the service-connected left ankle disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner who provided the September 2015 opinion is unavailable, all pertinent evidence of record must be made available to and reviewed by another medical professional who should be requested to provide the requested opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




